Carro and Rosenberger, JJ.,
dissent in a memorandum by Rosenberger, J., as follows: The cumulative effect of the errors committed by the prosecutor and the court deprived defendants of a fair trial. Accordingly, I would reverse and remit the matter for a new trial.
During the evening of December 16, 1982, plainclothes Police Officers Módica, Cialone and De Vito of the Street Crime Taxi and Gun Squad were on patrol in a taxicab on Amsterdam Avenue in the vicinity of 165th Street, when they noticed a white Cadillac whose tail lights were not working properly and whose trunk lid was bouncing up and down. Módica drove alongside the car at a red light, identified himself as a police officer and instructed the passenger in the front seat, defendant Lind, to have the driver of the vehicle pull the car over to the side of the road. Lind nodded but when Módica backed his cab behind the Cadillac, the Cadillac, driven by defendant Cabassa, accelerated through the red light. The officers took off in pursuit.
After broadsiding another car, the Cadillac continued speeding down the highway. Lind then leaned out the front passenger window and fired a shot in the direction of the cab which was some four or five car lengths away. Módica returned fire at the Cadillac. Moments later, Lind again began shooting in the direction of the cab which was forty to fifty feet away. The officers shot back as the chase continued at speeds up to seventy miles per hour.
Officers Ruiz and Connelly heard De Vito’s request for assistance over the radio and set up a roadblock near 125th *185Street. Connelly stood in front of his patrol car while Ruiz positioned himself at the rear. As the Cadillac neared the roadblock, Lind leaned out the window and shot in the direction of the uniformed officers who fired back. Someone in the Cadillac threw a gun out of the window as the car squeezed through the roadblock and continued down the highway. The cab with the plainclothes officers was still in pursuit.
The Cadillac left the highway at 56th Street and proceeded south on Twelfth Avenue for a few blocks before crossing under the elevated roadway. The chase finally ended on 48th Street when the Cadillac spun out of control and crashed into a parked car. After hearing a gunshot, the officers pulled their cab up to defendants’ car and fired twice. They then jumped out of the cab with guns drawn and yelled "[pjolice. Don’t move.” Lind and Cabassa, who was injured, were removed from the vehicle along with a third passenger, Michael Acobes, who had been seated in the back of the car.
The officers recovered a 9mm Browning automatic weapon from the right front floor of the Cadillac along with a clip loaded with seven rounds of live ammunition. In the trunk the officers discovered three Halloween masks and two expired license plates. A 9mm automatic weapon and a 32 caliber automatic weapon were later found near the 125th Street entrance ramp of the West Side Highway by a tow truck driver. The grip was missing from the 32 caliber weapon and its handle had been smashed. A ballistics expert testified that the 32 caliber weapon and the ammunition found inside it were fully operable. The 9mm weapon, however, bore no evidence of discharge and its hammer would not release. The clip for the weapon could not be inserted because the gun was damaged. When the ballistics team used a screwdriver to press down the gun’s magazine disconnect, however, they were able to insert a cartridge and fire the weapon.
Defendant Cabassa testified that the chase with the officers began when he tried to escape from the cab which had tried to force him off the road. He added that he did not know that the occupants of the cab were police officers until his car crashed on 48th Street. Cabassa insisted that neither he, Lind nor Acobes used or possessed a weapon that night and that the only shots fired were fired by the police.
Lind and Cabassa were convicted of three counts of attempted murder in the second degree with respect to the shots Lind purportedly fired at the plainclothes officers and of attempted murder in the first degree for firing in the direction *186of uniformed Officer Ruiz. They were also convicted of two counts of criminal use of a firearm in the first degree. Michael Acobes was acquitted of all charges.
While I agree with the majority that the evidence was legally sufficient to establish defendants’ guilt of criminal use of a firearm in the first degree with respect to the 9mm weapon, in my view, the refusal of the trial court to submit to the jury attempted assault in the second degree as a lesser included offense of the attempted murder counts, despite repeated requests by defense counsel, in addition to other errors, requires the reversal of defendants’ convictions and a new trial.
A trial court must submit a lesser included offense when a defendant demonstrates that the charge requested is in fact a "lesser included offense” and that there is a reasonable view of the evidence to support a finding that he committed the lesser offense but not the greater (CPL 300.50 [1], [2]; People v Glover, 57 NY2d 61). A person is guilty of attempted murder in the first degree when, with intent to cause the death of another person, he attempts to cause the death of a police officer, performing his official duties, and knows, or reasonably should know, that the victim was a police officer (Penal Law §§ 110.00, 125.27). A person is guilty of attempted murder in the second degree when with intent to cause the death of another person, he attempts to cause the death of such person (Penal Law §§ 110.00, 125.25). In order to be convicted of attempted assault in the second degree, the People must prove that a defendant, with intent to cause serious physical injury to another person, attempts to cause such injury to such person or to a third person (Penal Law §§ 110.00, 120.05).
The People concede that attempted assault in the second degree is a lesser included offense of both attempted murder in the first and second degrees. However, they maintain that there is no reasonable view of the evidence to support the conclusion that defendants only intended to cause serious physical injury to the officers.
The court must consider the evidence in the light most favorable to defendants in determining whether there is a reasonable view of the evidence to support the submission of a lesser included offense (People v Steele, 26 NY2d 526), keeping in mind that the jury is free to accept or reject part or all of the defense or prosecution evidence (People v Henderson, 41 NY2d 233). " 'The test of whether a "lesser included offense” is to be submitted is certainly not that it is probable that the *187crime was actually committed or even that there is substantial evidence to support such a view. It suffices that it is supportable on a rational basis or, put another way, by logical necessity. To warrant a refusal to submit it "every possible hypothesis” but guilt of the higher crime must be excluded (People v Shuman, 37 NY2d 302, 304, supra; People v Malave, 21 NY2d 26)’ ” (People v Alamo, 128 AD2d 441, 442, quoting People v Henderson, supra, at 236).
Regardless of the persuasiveness of the evidence indicating guilt of the higher counts, the question simply is whether, on any reasonable view of the evidence, it is possible for the trier of facts to acquit defendants on the higher counts and still find them guilty on the lesser one (People v Henderson, supra). The record reveals that Lind fired the first two shots at the cab from a distance of four or five car lengths, by extending his arm out the window of the Cadillac which was careening between lanes at high speed. Lind fired at Officer Ruiz from a substantial distance away as well while the Cadillac sped by. None of the officers were injured.
The essential difference between attempted assault in the second degree and the attempted murder counts is the requisite intent (People v Rodriguez, 63 AD2d 919). The question of intent is one for the jury to resolve (see, People v Butler, 57 NY2d 664, revg on dissenting opn of Sandler, J., 86 AD2d 811, 812-815). Under the circumstances, the jury could have reasonably concluded that if Lind intended to hit any of the officers at all, his objective was to injure, rather than kill them (People v Alamo, supra; People v Logan, 120 AD2d 359, lv denied 68 NY2d 758; cf., People v Burke, 73 AD2d 627). With regard to Cabassa, who was charged with having acted in concert with Lind, a reasonable juror could have concluded that neither he, nor Lind, possessed the requisite intent to kill or that even if Lind was guilty of that charge, he did not share Lind’s murderous intent. (See, People v McLean, 107 AD2d 167, affd 65 NY2d 758; People v Nieves, 135 AD2d 579, lv denied 71 NY2d 1031; People v Chmarzewski, 51 AD2d 554.) Cabassa was the driver of the vehicle and there is no evidence connecting him to the firing of a weapon.
Additional errors, while possibly harmless when considered in isolation, had the cumulative effect of depriving defendants of a fair trial. It was error to admit the three Halloween masks found in the trunk of the Cadillac, since this irrelevant evidence invited the jury to speculate that defendants had worn them previously in some illicit undertaking, unrelated to the crimes charged in the indictment (see, People v McDer*188mott, 150 AD2d 805). The jury was also permitted to infer that since there were three masks, the three perpetrators were acting in concert when Lind fired at the police.
The prosecutor’s questioning of defendant Cabassa exceeded the proper bounds of cross-examination. At the Sandoval hearing, the prosecutor was precluded from inquiring into any of defendant’s arrests which had not resulted in a conviction. The court, however, did permit the prosecutor to inquire into defendant’s use of aliases. Based on these rulings, the prosecutor proceeded to question Cabassa about his use of aliases specifically in connection with arrests for which he was not convicted. Such inquiry clearly subverted the court’s Sandoval ruling (People v Cook, 37 NY2d 591; People v Esquilin, 141 AD2d 838, lv denied 73 NY2d 854; People v Malphurs, 111 AD2d 266, lv denied 66 NY2d 616, 920; People v Dowdell, 88 AD2d 239). It was also error to permit the prosecutor to impeach defendant with traffic violations (People v Sandoval, 34 NY2d 371, 377; People v Yost, 50 AD2d 577).
The trial court also prematurely granted Cabassa’s application to proceed pro se during summation. Permission was granted without first informing him of the risks involved in self-representation and without first obtaining his knowing and intelligent waiver of the assistance of counsel (People v Landy, 59 NY2d 369, 377). Although defense counsel informed the court that he had instructed his client as to what constituted permissible comment and although counsel objected to a comment made by the court during defendant’s closing remarks, it was incumbent upon the court to inform defendant of the risks involved in self-representation prior to granting his request to proceed pro se (see, People v Kaltenbach, 60 NY2d 797).
Although defense counsel did not object to the court’s interested witness charge, it should also be noted that the instruction provided was erroneous. After correctly informing the jury that defendant Cabassa was an interested witness, the court then instructed them that “such testimony is not to be disbelieved necessarily but that it [should] be weighed more closely and scrutinized more carefully * * * than the testimony of disinterested witnesses.” This court has previously condemned the use of similar language in an interested witness charge as singling out defendant’s testimony for special scrutiny, or leaving such testimony open to more question than that of any other witness (People v Gadsden, 80 AD2d 508).
The failure to charge assault in the second degree as a *189lesser included offense, in addition to the other errors committed at this trial, requires a reversal of defendants’ convictions. Accordingly, I would order a new trial.